UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4250


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MULLER MIRANDA, a/k/a Eckiver Cortez, a/k/a Miuler Miranda,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        William L.
Osteen, Jr., District Judge. (1:08-cr-00251-WO-1)


Submitted:   May 6, 2010                      Decided:   June 3, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Angela Hewlett Miller, Assistant United States
Attorney, Randall Stuart Galyon, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Muller      Miranda          pled       guilty        pursuant       to   a   plea

agreement to one count of willfully distributing 265.2 grams of

methamphetamine,        in        violation         of    21       U.S.C.        § 841(a)(1),

(b)(1)(B)    (2006).         He    was    sentenced          to    eighty-seven       months’

imprisonment,      at     the      low     end      of    the       properly      calculated

Sentencing Guidelines.             Miranda’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying there

were no meritorious issues for appeal but requesting the court

review the issue of whether the sentence was unreasonably high

in light of 18 U.S.C. § 3553(a) (2006).                        Miranda filed a pro se

supplemental      brief      raising       several        issues.          The    Government

declined to file a brief.

            We have reviewed Miranda’s plea colloquy under Rule 11

of the Federal Rules of Criminal Procedure and find no error.

We affirm his conviction.

            With respect to the sentence, after United States v.

Booker,     543    U.S.      220     (2005),         we    review      a     sentence      for

reasonableness, using an abuse of discretion standard of review.

Gall v. United States, 552 U.S. 38, 51 (2007).                              The first step

in this review requires the court to ensure the district court

committed no significant procedural error.                             United States v.

Evans, 526 F.3d 155, 161 (4th Cir.), cert. denied, 129 S. Ct.

476 (2008).       Procedural errors include “failing to calculate (or

                                                2
improperly       calculating)           the       Guidelines        range,    treating      the

Guidelines       as    mandatory,           failing     to    consider       the   §   3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence--including

an explanation for any deviation from the Guidelines range.”

Gall, 552 U.S. at 51.

             If we find the sentence to be procedurally reasonable,

we will consider the substantive reasonableness of the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                 The

court     presumes         a    sentence         within      the    Guidelines     range    is

reasonable.       See United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).       We find no error in the district court’s decision

to     affirmatively           adopt    defense        counsel’s      recommendation        and

impose a sentence at the low end of the Sentencing Guidelines.

We find the sentence reasonable.

             Miranda             raises          several           arguments,       including

ineffective       assistance           of    counsel.          This     claim,     raised   in

conjunction with his other issues, is more appropriately raised

in a motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp.

2009),     unless      counsel’s         alleged        ineffectiveness         conclusively

appears on the record.                  See United States v. Richardson, 195

F.3d 192, 198 (4th Cir. 1999).                        After reviewing the record, we

find     there        is       no   conclusive            evidence      counsel        rendered

ineffective       assistance.               We     have      reviewed    Miranda’s       other

                                                  3
arguments, including his claims that his Guidelines range of

imprisonment was improperly calculated and that he was eligible

for the Safety Valve provision under U.S. Sentencing Guidelines

Manual § 5C1.2 (2008) and 18 U.S.C. § 3553(f) (2006) and find

those claims without merit.             The district court did not err by

including as relevant conduct the drug quantities included in

the dismissed charges.            See United States v. Jones, 31 F.3d

1304, 1316 (4th Cir. 1994); see also USSG § 1B1.3.                        Furthermore,

there is no evidence Miranda fulfilled all the requirements in

order to be considered for the Safety Valve provision.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly,     we    affirm      the   judgment        of    the    district

court.      This   court    requires       counsel        inform    his    client,       in

writing,   of    his    right    to    petition     the    Supreme       Court     of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to   withdraw    from    representation.        Counsel’s      motion       must    state

that a copy thereof was served on the client.                       We dispense with

oral   argument     because      the    facts     and     legal     contentions         are

adequately      presented   in    the    materials         before    the    court       and

argument would not aid the decisional process.

                                                                                 AFFIRMED

                                          4